DETAILED ACTION
1.          Claims 31-37, 39-47, 49, and 50 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 5/12/2022, the Office acknowledges the current status of the claims: claims 31, 32, 37, 39, 41, 42, 47, and 49 have been amended, claims 38 and 48 have been canceled, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 5/12/2022, the newly-amended title is accepted. Changes have been made to the attached bibliographic (BIB) data sheet.

Response to Arguments
4.          Applicant's arguments filed 5/12/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive. Applicant has amended the independent claims to include features from now-canceled claims 38 and 48. These newly-amended limitations are also present in dependent claims recited in parent patents 9,668,148 B2 (Patent1, claim 15), 9,44,514 B2 (Patent2, claim 14), 10,959,114 B2 (Patent3, claim 8), 10,681,568 B1 (Patent4, claim 15), 10,334,457 B2 (Patent5, claim 7), and sister patent 9,867,065 B2 (Patent6, claim 8). Applicant has further broadened each of the independent claims by removing features that were previously rejected as being unpatentable on the grounds of nonstatutory double patenting over claims of each of the above patents. As rejected below, Examiner respectfully maintains the rejections.

Claim Objections
5.          Claims 31 and 41 are objected to because of the following informalities:    
     The following acronyms and corresponding claim number should include a definition at their first iteration. Examiner respectfully requests defining said acronyms and said claim as follows,
     a) Claim 31 – Wp, OTFS;
     b) Claim 41 - Wp, OTFS.
Appropriate correction is required.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 31-37, 39-47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,668,148 B2 (hereinafter “Patent1”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent1 with obvious wording variations. Take an example of comparing claim 31 of the Application and claims 1 and 15 of the Patent1:
Application, Claim 31:

A method of determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising:










transmitting, by the at least one transmitter, a plurality of OTFS pilot symbols Ppt,pf as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time- frequency coordinates chosen from the OTFS time-frequency grid, symbol waveform bursts to distort into channel-convoluted OTFS pilot bursts,
wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, 
















 
wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.
Patent1, Claim 1:

An automated method of acquiring a 2D channel state of an impaired data channel connecting at least one transmitter and at least one receiver, said impaired data channel comprising at least one reflector, each said at least one reflector comprising a reflector location, reflector frequency shift, and at least one reflector coefficients of reflection; each said at least one transmitter comprising a transmitter location and transmitter frequency shift; each said at least one receiver comprising a receiver location and receiver frequency shift; wherein said 2D channel state comprises information pertaining to relative locations, frequency shifts, and reflector coefficients of reflection of said at least one transmitters, receivers, and reflectors; said method comprising: 
using said at least one transmitter and at least one processor to transmit direct OTFS pilot bursts, said direct OTFS pilot bursts comprising a plurality of OTFS pilot symbols Ppt,pf transmitted as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf), over a plurality of combinations of times pt and frequencies pf, where each said pt and pf are unique pilot time-frequency coordinates chosen from a two dimensional pilot OTFS time-frequency grid, and all said OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) are mutually orthogonal waveform bursts derived from time and frequency shifted versions of a same OTFS pilot basis waveform Wp; said receiver configured to receive at least said pilot bursts according to at least a two dimensional pilot OTFS time-frequency bin structure with bin sizes and bin-coordinate positions proportional to said OTFS time-frequency grid; wherein upon propagation through said impaired data channel, said direct OTFS pilot bursts then travel over at least one path, said at least one path comprising at least one of: a: direct OTFS pilot bursts traveling directly from said at least one transmitter to said at least one receiver; and b: replica OTFS pilot bursts comprising direct OTFS pilot bursts that have reflected off of said at least one reflector before reaching said at least one receiver, thereby producing direct OTFS waveform bursts that are further reflector time-delayed and reflector frequency-shifted at said at least one receiver; wherein at said at least one receiver, a resulting combination of any said transmitter frequency shifted and receiver frequency shifted direct OTFS pilot bursts and any said replica OTFS pilot bursts produces channel-convoluted OTFS pilot bursts; at said at least one receiver, using said bin structure to receive said channel-convoluted OTFS pilot bursts and using at least one processor to determine said 2D channel state of said impaired data channel connecting said at least one transmitter and said at least one receiver.

Claim 15:
 The method of claim 1, wherein said impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.


Claims 32-37, 39-47, 49, and 50 of the Application are transparently found in claims 2-14 and 16-30 of the Patent1 with obvious word variations and are also rejected.

8.          Claims 31-37, 39-47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,444,514 B2 (hereinafter “Patent2”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent2 with obvious wording variations. Take an example of comparing claim 31 of the Application and claims 1 and 14 of the Patent2:
Application, Claim 31:
A method of determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising:










transmitting, by the at least one transmitter, a plurality of OTFS pilot symbols Ppt,pf as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time- frequency coordinates chosen from the OTFS time-frequency grid, 
wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, 
















 


wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.
Patent2, Claim 1:
An automated method of acquiring a 2D channel state of an impaired data channel connecting at least one transmitter and at least one receiver, said impaired data channel comprising at least one reflector, each said at least one reflector comprising a reflector location, reflector frequency shift, and at least one reflector coefficients of reflection; each said at least one transmitter comprising a transmitter location and transmitter frequency shift; each said at least one receiver comprising a receiver location and receiver frequency shift; wherein said 2D channel state comprises information pertaining to relative locations, frequency shifts, and reflector coefficients of reflection of said at least one transmitters, receivers, and reflectors; said method comprising: 
using said at least one transmitter and at least one processor to transmit direct OTFS pilot bursts, said direct OTFS pilot bursts comprising a plurality of OTFS pilot symbols Ppt,pf transmitted as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf), over a plurality of combinations of times pt and frequencies pf, where each said pt and pf are unique pilot time-frequency coordinates chosen from a two dimensional pilot OTFS time-frequency grid, and all said OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) are mutually orthogonal waveform bursts derived from cyclically time and frequency shifted versions of a same OTFS pilot basis waveform Wp; said receiver configured to receive at least said pilot bursts according to at least a two dimensional pilot OTFS time-frequency bin structure with bin sizes and bin-coordinate positions proportional to said OTFS time-frequency grid; wherein upon propagation through said impaired data channel, said direct OTFS pilot bursts then travel over at least one path, said at least one path comprising at least one of: a: direct OTFS pilot bursts traveling directly from said at least one transmitter to said at least one receiver; and b: replica OTFS pilot bursts comprising direct OTFS pilot bursts that have reflected off of said at least one reflector before reaching said at least one receiver, thereby producing direct OTFS waveform bursts that are further reflector time-delayed and reflector frequency-shifted at said at least one receiver; wherein at said at least one receiver, a resulting combination of any said transmitter frequency shifted and receiver frequency shifted direct OTFS pilot bursts and any said replica OTFS pilot bursts produces channel-convoluted OTFS pilot bursts; at said at least one receiver, using said bin structure to receive said channel-convoluted OTFS pilot bursts and using at least one processor to determine said 2D channel state of said impaired data channel connecting said at least one transmitter and said at least one receiver.

Claim 14:
The method of claim 1, wherein said impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.


Claims 32-37, 39-47, 49, and 50 of the Application are transparently found in claims 2-13 and 15-27 of the Patent2 with obvious word variations and are also rejected.

9.         Claims 31-37, 39-47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,959,114 B2 (hereinafter “Patent3”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent3 with obvious wording variations. Take an example of comparing claim 31 of the Application and claims 1 and 8 of the Patent3:
Application, Claim 31:
A method of determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising:










transmitting, by the at least one transmitter, a plurality of OTFS pilot symbols Ppt,pf as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time- frequency coordinates chosen from the OTFS time-frequency grid, 
wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, 







wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.
Patent3, Claim 1: 
A method for determining at least one two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the at least one transmitter comprising T transmitting antennas and the at least one receiver comprising R receiving antennas, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising: 
receiving, using the R receiving antennas, channel-convoluted orthonormal time-frequency shifting (OTFS) pilot bursts using a 2D pilot OTFS time-frequency bin structure with bin sizes and bin-coordinate positions proportional to an OTFS time-frequency grid; and determining the at least one 2D channel state of the impaired data channel based on the channel-convoluted OTFS pilot bursts, wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, wherein the direct OTFS pilot bursts comprise a plurality of OTFS pilot symbols Psn,pt,pf in a stream sn transmitted from one of the T transmitting antennas to one of the R receiving antennas, wherein the plurality of OTFS pilot symbols are transmitted as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time-frequency coordinates chosen from the OTFS time-frequency grid, wherein the OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) are mutually orthogonal waveform bursts derived from cyclically time and frequency shifted versions of a common OTFS pilot basis waveform Wp, wherein the direct OTFS pilot bursts travel directly from the at least one transmitter to the at least one receiver, wherein the replica OTFS pilot bursts comprise direct OTFS pilot bursts that have reflected off the at least one reflector before reaching the at least one receiver, thereby producing direct OTFS waveform bursts that are further reflector time-delayed and reflector frequency-shifted at the at least one receiver, and wherein the at least one transmitter is configured to transmit the OTFS pilot symbol waveform bursts using the T transmitting antennas.

Claim 8:
The method of claim 1, wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.


Claims 32-37, 39-47, 49, and 50 of the Application are transparently found in claims 2-7 and 9-19 of the Patent3 with obvious word variations and are also rejected. 

10.         Claims 31-37, 39-47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,681,568 B1 (hereinafter “Patent4”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent4 with obvious wording variations. Take an example of comparing claim 31 of the Application and claims 1 and 15 of the Patent4:
Application, Claim 31,
A method of determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising:










transmitting, by the at least one transmitter, a plurality of OTFS pilot symbols Ppt,pf as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time- frequency coordinates chosen from the OTFS time-frequency grid, 
wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, 




















wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.
Patent4, Claim 1:
A system comprising: at least one software configured transmitter and at least one software configured receiver; said at least one transmitter and at least one receiver connected by an impaired data channel, said impaired data channel characterized by a 2D channel state; said impaired data channel comprising at least one reflector, each said at least one reflector comprising a reflector location, reflector frequency shift, and at least one reflector coefficients of reflection; each said at least one transmitter comprising a transmitter location and transmitter frequency shift; each said at least one receiver comprising a receiver location and receiver frequency shift; wherein said 2D channel state comprises information pertaining to relative locations, frequency shifts, and reflector coefficients of reflection of said at least one transmitters, receivers, and reflectors; said at least one transmitter configured to: use said at least one transmitter and at least one transmitter processor to transmit direct pilot bursts, said direct pilot bursts comprising a plurality of pilot symbols Ppt,pf transmitted as pilot symbol waveform bursts Ppt,pfWp(pt, pf), over a plurality of combinations of times pt and frequencies pf, where each said pt and pf are unique pilot time-frequency coordinates chosen from a two dimensional pilot time-frequency grid, and all said pilot symbol waveform bursts Ppt,pfWp(pt, pf) are mutually orthogonal waveform bursts derived from time and frequency shifted versions of a same pilot basis waveform Wp; said at least one receiver configured to receive at least said pilot bursts according to at least a two dimensional pilot time-frequency bin structure with bin sizes and bin-coordinate positions proportional to said time-frequency grid; wherein upon propagation through said impaired data channel, said direct pilot bursts then travel over at least one path, said at least one path comprising at least one of: a: direct pilot bursts traveling directly from said at least one transmitter to said at least one receiver; and b: replica pilot bursts comprising direct pilot bursts that have reflected off of said at least one reflector before reaching said at least one receiver, thereby producing direct waveform bursts that are further reflector time-delayed and reflector frequency-shifted at said at least one receiver; wherein at said at least one receiver, a resulting combination of any said transmitter frequency shifted and receiver frequency shifted direct pilot bursts and any said replica pilot bursts produces channel-convoluted pilot bursts; said at least one software configured receiver configured to use said bin structure to receive said channel-convoluted pilot bursts and use at least one receiver processor to determine said 2D channel state of said impaired data channel connecting said at least one transmitter and said at least one receiver.

Claim 15:
The system of claim 1, wherein said impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.


Claims 32-37, 39-47, 49, and 50 of the Application are transparently found in claims 2-14 and 16-30 of the Patent4 with obvious word variations and are also rejected.

11.         Claims 31-37, 39-47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,334,457 B2 (hereinafter “Patent5”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent5 with obvious wording variations. Take an example of comparing claim 31 of the Application and claims 1, 2, and 7 of the Patent5:
Application, Claim 31:
A method of determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising:










transmitting, by the at least one transmitter, a plurality of OTFS pilot symbols Ppt,pf as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time- frequency coordinates chosen from the OTFS time-frequency grid, 
wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, 





wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.
Patent5, Claim 1:
A method for determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising: 
receiving channel-convoluted OTFS pilot bursts using a 2D pilot OTFS time-frequency bin structure with bin sizes and bin-coordinate positions proportional to an OTFS time-frequency grid; and determining the 2D channel state of the impaired data channel based on the channel-convoluted OTFS pilot bursts, wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, wherein the direct OTFS pilot bursts comprise a plurality of OTFS pilot symbols Ppt,pf, wherein the plurality of OTFS pilot symbols are transmitted as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time-frequency coordinates chosen from the OTFS time-frequency grid, wherein the OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) are mutually orthogonal waveform bursts derived from cyclically time and frequency shifted versions of a common OTFS pilot basis waveform Wp, wherein the direct OTFS pilot bursts travel directly from the at least one transmitter to the at least one receiver, and wherein the replica OTFS pilot bursts comprise direct OTFS pilot bursts that have reflected off the at least one reflector before reaching the at least one receiver, thereby producing direct OTFS waveform bursts that are further reflector time-delayed and reflector frequency-shifted at the at least one receiver.

Patent5, Claim 2:
The method of claim 1, wherein the at least one receiver comprises a receiver location and a receiver frequency shift, and wherein the channel-convoluted OTFS pilot bursts further comprises a transmitter frequency shifted direct OTFS pilot burst and a receiver frequency shifted direct OTFS pilot burst.

Claim 7:
The method of claim 1, wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.


Claims 32-37, 39-47, 49, and 50 of the Application are transparently found in claims 3-6 and 8-19 of the Patent5 with obvious word variations and are also rejected.

12.         Claims 31-37, 39-47, 49, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,867,065 B2 (hereinafter “Patent6”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent6 with obvious wording variations. Take an example of comparing claim 31 of the Application and claims 1 and 8 of Patent6:
Application, Claim 31:




A method of determining a two-dimensional (2D) channel state of an impaired data channel connecting at least one transmitter and at least one receiver, the impaired data channel comprising at least one reflector, the at least one reflector comprising a reflector location, a reflector frequency shift and at least one coefficient of reflection, the method comprising:










transmitting, by the at least one transmitter, a plurality of OTFS pilot symbols Ppt,pf as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) over a plurality of combinations of times pt and frequencies pf, where each of the times pt and the frequencies pf are unique pilot time- frequency coordinates chosen from the OTFS time-frequency grid, symbol waveform bursts to distort into channel-convoluted OTFS pilot bursts,
wherein the channel-convoluted OTFS pilot bursts comprise a combination of direct OTFS pilot bursts and replica OTFS pilot bursts, 
















wherein the impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.
Patent6, Claim 1:
A receiver apparatus, comprising: a memory, a processor; and a network interface; wherein the processor reads instructions from the memory and implements an automated method of acquiring a 2D channel state of an impaired data channel connecting at least one transmitter and the receiver via the network interface, said impaired data channel comprising at least one reflector, each said at least one reflector comprising a reflector location, reflector frequency shift, and at least one reflector coefficients of reflection; the transmitter comprising a transmitter location and transmitter frequency shift; the receiver comprising a receiver location and receiver frequency shift; wherein said 2D channel state comprises information pertaining to relative locations, frequency shifts, and reflector coefficients of reflection of said transmitter, the receiver, and reflectors; wherein the transmitter transmits direct orthogonal time frequency space (OTFS) pilot bursts, said direct OTFS pilot bursts comprising a plurality of OTFS pilot symbols Ppt,pf transmuted as OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf), over a plurality of combinations of times pt and frequencies pf, where each said pt and pf are unique pilot time-frequency coordinates chosen from a two dimensional pilot OTFS time-frequency grid, and all said OTFS pilot symbol waveform bursts Ppt,pfWp(pt, pf) are mutually orthogonal waveform bursts derived from cyclically time and frequency shifted versions of a same OTFS pilot basis waveform Wp; said instructions comprising: instructions for receiving at least said pilot bursts according to at least a two dimensional pilot OTFS time-frequency bin structure with bin sizes and bin-coordinate positions proportional to said OTFS time-frequency grid; wherein upon propagation through said impaired data channel, said direct OTFS pilot bursts then travel over at least one path, said at least one path comprising at least one of: a: direct OTFS pilot bursts traveling directly from said transmitter to said receiver; and b: replica OTFS pilot bursts comprising direct OTFS pilot bursts that have reflected off of said at least one reflector before reaching said receiver, thereby producing direct OTFS waveform bursts that are further reflector time-delayed and reflector frequency-shifted at said receiver; wherein at said receiver, a resulting combination of any said transmitter frequency shifted and receiver frequency shifted direct OTFS pilot bursts and any said replica OTFS pilot bursts produces channel-convoluted OTFS pilot bursts; the instructions further comprising: instructions for, at said at least one receiver, using said bin structure to receive said channel-convoluted OTFS pilot bursts and to determine said 2D channel state of said impaired data channel connecting said transmitter and said receiver.

Claim 8:
The receiver of claim 1, wherein said impaired data channel is an optical fiber data channel comprising at least one optical fiber, an electrically conducting wire data channel comprising at least one metallic electrical conductor, or a data channel comprising a fluid.


Claims 32-37, 39-47, 49, and 50 of the Application are transparently found in claims 2-7 and 9-20 of the Patent6 with obvious word variations and are also rejected.

Conclusion
14.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 25, 2022